DETAILED ACTION
Claims 1-5, 7-10 are pending in the application.
Claim 6 has been cancelled.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Arguments
Applicant amended independent claim 1 to further specify:
“at least one diode between the connection socket and the power supply connection forcing a respective current fed in externally to feed exclusively into a common connection”.

Inoue US 2015/0188609 are introduced in response to amended claim,  The teaching of Hanayama and ApA as disclosed in previous office action are hereby incorporated by references to the extent applicable to the amend claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanayama in view of ApA and Inoue US Pub. No. 2015/01886091.

(Although this voltage limit appears consistent with the teachings of Hanayama, Hanayama does not give any specific value for the voltage limit). 
Nonetheless, it would have been obvious to include in Hanayama/ApA wherein the processor is programmed to activate the switch to close only if a first voltage valued detected by the processor at a feed-in point of the power supply connection exceeds a specific value limit.
This value would be determined in the course of routine engineering optimization/experimentation to determine the appropriate voltage limit.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected 
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Hanayama further teaches a switch 52 opens and closes a power supply path extending from the USB-connected host device to the voltage converter 51.  More specifically, when the controller determines that the electric power is supplied from the commercial power source, the controller configured to send a power switcher 50 a signal for switching the switch 52 to the open state to prevent power from enter USB socket.  Thus increase controller complexity.
Hanayama/ApA does not teach at least one diode between the connection socket and the power supply connection forcing a respective current fed in externally to feed exclusively into a common connection.
Inoue teaches an apparatus that configured to perform communication with an external device for reading or writing data even in a state where power of the apparatus is turned off or unplugged.  Wherein the apparatus comprises a power supply connection for connecting the a component [4 or 5] an external power supply [9] and a connector [24] connecting to the interface of the component.
[0033] The NFC-IC 3 includes a communication controller 21, an NFC interface 22, a serial communication interface 23, and a power feeding circuit 24. Further, the NFC-IC 3 has a serial port 25, a main power input port 26, a state notification port 27, and at least two power feeding ports 31 and 32, as ports to which electric power and signals are inputted or from which electric power and signals are outputted. 

[0038] When electric power is received from the smartphone 100 by the loop antenna 3a, the power feeding circuit 24 generates the second power supply voltage Vn and supplies the generated second power supply voltage Vn to each part in the NFC-IC 3 such as the communication controller 21 and the interfaces 22, 23. Hence, even if the NFC-IC 3 is not supplied with the first power supply voltage Vcc by the power supply circuit 9, the communication controller 21 starts operation when the smartphone 100 is held near the multifunction peripheral 1 and the second power supply voltage Vn is generated

  
    PNG
    media_image1.png
    565
    877
    media_image1.png
    Greyscale
 
  Specifically, Inoue teaches at least one diode [D21, D11, D22, D12] between the connector and the power supply connection forcing a respective current fed in externally to feed exclusively into a common connection [42 or 52].
[0040] The first power feeding port 31 is connected to a power input port 42 of the EEPROM 4 via a first diode D21. When the second power supply voltage Vn is outputted from the first power feeding port 31, the second power supply voltage Vn is supplied to the EEPROM 4. 

[0049] The EEPROM 4 has a power input port 42. The power input port 42 is connected to the power supply circuit 9 via a diode D11, and is connected to the first power feeding port 31 of the NFC-IC 3 via the first diode D21. That is, the power input port 42 of the EEPROM 4 can be supplied with the first power supply voltage Vcc from the power supply circuit 9 via the diode D11, and can also be supplied with the second power supply voltage Vn from the NFC-IC 3 via the first diode D21. Hence, the EEPROM 4 starts operation upon receiving supply of at least one of the first power supply voltage Vcc and the second power supply voltage Vn, so that the above-described serial communication can be.

[0053] The diode D11 and the diode D12 are provided for cutting off the second power supply voltage Vn outputted from each power feeding port 31, 32 of the NFC-IC 3 from being supplied, through the supply route of the first power supply voltage Vcc, to other supply targets of the first power supply voltage Vcc that are other than the communication nodes such as the EEPROM 4 and the flash ROM 5, which are original supply targets. 

[0054] The first diode D21 is provided for cutting off the first power supply voltage Vcc outputted from the power supply circuit 9 from being inputted (counterflowing) to the first power feeding port 31 of the NFC-IC 3 via the supply route of the second power supply voltage Vn. The second diode D22 is provided for cutting off the first power supply voltage Vcc outputted from the power supply circuit 9 from being inputted (counterflowing) to the second power feeding port 32 of the NFC-IC 3 via the supply route of the second power supply voltage Vn. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the circuit of Hanayama/ApA with a at least one diode between the connection socket and the power supply connection forcing a respective current fed in externally to feed exclusively into a common connection of Inoue.  The motivation for doing so would has been to prevent reverse current flow to the connection socket or to an external power supply. Thus help protect components that can be damaged from reverse current without the complexity of the Hanayama circuitry.  
Regarding claim 2, Hanayama teaches the first limit or the second limit is defined such that the first or second voltage value definitely exceeds the respective limit after the external power supply is switch on [par. 0064 – signal per unit time is larger than a particular value, the CPU 31 determines that the power switcher 50 is receiving the electric power supplied from the commercial power source; par. 0086].

Hanayama teaches, when the CPU 31 determines that the switch information is the first information2, the CPU 31 determines whether there is a host device connected.  In the case where the host is connected, CPU sends the power switcher a signal for switching the first switch 52 from the closed state to the open state to reduce a possibility of an overcurrent passing through the host device.  That is,  in the case where the MFP 100 is receiving the electric power from the commercial power source, the MFP 100 limits the supply of the electric power from the host device but does not limit communication with the host device using signals.
At the time the invention was filed, it would have been obvious matter of design choice to person of ordinary skill in the art to program a processor only if the fist voltage value falls below the respective limit because applicant has not disclosed that program a processor only if the fist voltage value falls below the respective limit provides an advantage.  One of ordinary skill in the art, furthermore, would have expected the device of Hanayama, and applicant’s invention, to perform equally well with either the opening of the USB power supply switch taught by Hanayama or the claimed  program a processor only if the fist voltage value falls below the respective limit because both method would perform the same function of preventing overcurrent passing through the host device. 
Therefore, it would have been prima facie obvious to modify Hanayama to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hanayama.

Regarding claim 5, ApA teaches a maximum total electrical output of the peripheral unit is greater by at least a factor of 2 than a maximum electrical output of the electronic components of the actuator required for data communication [see page 3 – The peripheral unit….needs an electrical output that is many time higher].  
Regarding claim 7, Hanayama teaches the processor includes: a microcontroller [30], an A/D converter [51], the serial interface [70], and a nonvolatile memory [32 or 34] for storing the configuration data and/or diagnostic data [see fig. 2, par. 0026-0027]
Regarding claim 10, Hanayama teaches the serial interface comprises at least one interface selected from the group consisting of : a USB interface; and the connection socket comprises a socket selected from the group consisting of : a USB connection socket [see par. 0023].  Hanayama does not teaches the serial interface comprises at least one interface selected from a group consisting of a USB interface, an IEEE 1394 interface, and a lighting interface and a socket selected from a group consisting of a USB connection socket, an IEEE 1394 connection socket, and a lightning connection socket.  However, examiner takes official notice that such group is old and well known in the art of communication interface/socket.  One of ordinary skill in the art would motivated to provide such well known interface/socket group to further improve the usability of the system by including different interface/socket options based on the need of the actuator.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanayama/ApA/Inoue as applied to claim 1 above, and further in view of Flaberty U.S. Patent No. 5,340,767.
Regarding claim 8, Hanayama teaches at least one of the serial interface [not show to perform PnP with USB connector – see par. 0054] and the nonvolatile memory is integrated into the microcontroller [see fig. 2].
Hanayama does not express teach at least one of the A/D converter integrated into the microcontroller.  However, such feature is old and well known in the art of microcontroller.  
Flaberty teaches an invention relates to integrated circuit and, more particularly, to a microcontroller and the method of forming the microcontroller.  Specifically, at least one of processing unit, memories, serial interface, and A/D converter is integrated into the microcontroller [see par (11)].
(11)   FIG. 2 illustrates a general view of a preferred embodiment microcontroller designated at 66. Microcontroller 66 is similar in certain respects to microcontroller 10 discussed in FIG. 1. Microcontroller 66 includes a chip 68 and a package 70. Chip 68 includes seven different modules designated by capital letters A-G. Each microcontroller module may comprise any of various peripherals such as a central processing unit, various memories, a serial interface, a serial peripheral interface, a serial communication interface, timers, parallel I/O or an A-D converter. Further, modules A-G have access to, and may communicate over, internal buses 72. The collection of modules A-G are selected and established as a superset of modules. In other words, modules A-G represent a group of modules which are capable of performing a large number of microcontroller functions and, hence, a subset of the modules may be utilized in order to implement a particular function or functions desired by a customer. Thus, modules A-G are capable of accommodating various different potential customer needs and, as a result, a subset of the modules may be accessed in order to satisfy the needs of any one of those customers. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the microcontroller of Hanayama/ApA/Inoue with at least one of the A/D converter integrated into the microcontroller of Flaberty.  The 
Regarding claim 9, Hanayama/ApA/Inoue in view of Flaberty teaches at least one of the A/D converter, the serial interface, and the nonvolatile memory receive an electrical feed at least indirectly from the voltage regulator [see fig. 2 of Hanayama].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 20100246857 to Kajita teaches invention provides an electronic device capable of preventing operation stop caused by a reduction in driving voltage of the electronic device.  Specifically, Kajita teaches at least one diode between the connection socket and the power supply connection forcing a respective current fed in externally to feed exclusively into a common connection [see fig. 1].

    PNG
    media_image2.png
    726
    716
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Inoue is the prior art of record
        2 receiving the electric power supplied from the commercial power source.